Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 1 of 35 PageID #: 536



         IN THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF TEXAS,
                                SHERMAN DIVISION

MARK HAMMERVOLD                                          §
                                                         §
           Plaintiff                                     §
                                                         §         No. 4:20-CV-00165-ALM
           v.                                            §
                                                         §
DIAMONDS DIRECT USA OF                                   §
DALLAS, LLC; DAVID BLANK;                                §
DIAMOND CONSORTIUM, INC.                                 §
d/b/a THE DIAMOND DOCTOR; and                            §
JEWELERS MUTUAL INSURANCE                                §
COMPANY                                                  §

            PLAINTIFF MARK HAMMERVOLD’S RESPONSE IN OPPOSITION TO
                DEFENDANT DIAMONDS DIRECT’S MOTION TO DISMISS



                                                         MARK HAMMERVOLD1
                                                         Mark Hammervold, IL #6320744
                                                         155 S. Lawndale Ave.
                                                         Elmhurst, IL 60126
                                                         (T) 405.509.0372
                                                         (F) 615.928.2264
                                                         mark@hammervoldlaw.com

                                                         Pro Se Plaintiff




1
    Mark Hammervold is admitted to practice in this district, but is representing himself pro se in this case.
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 2 of 35 PageID #: 537



                                                    TABLE OF CONTENTS


TABLE OF AUTHORITIES ..............................................................................................iii

FACTUAL BACKGROUND ..............................................................................................1

MOTION STANDARD .......................................................................................................6

ARGUMENT .......................................................................................................................7

          I.         Hammervold has Stated a Claim for Abuse of Process ......................................7
          II.        Hammervold’s Abuse of Process Claim is Not Time-Barred ..........................12
          III.       Hammervold has Alleged a Special Injury ........................................................15
                     a. Illinois Law Should Govern Whether Hammervold Suffered a “Special
                          Injury” or “Special Damages” Due to Defendants’ Abuse of Process ......16
                     b. Alternatively, it is Premature to Conclusively Decide the Choice-of-Law
                          Issue Against the Pleader at this Stage of the Case Before Any Discovery
                          and Without Any Evidentiary Record .........................................................20
                     c. Hammervold has Clearly Alleged Damages Cognizable as a “Special
                          Injury” Under Illinois Law ...........................................................................21
                     d. Even Under Texas Law, Hammervold has Pled a “Special Injury” .........22
          IV.        Hammervold has Stated a Claim for Conspiracy Against Diamonds Direct .25
                     a. Hammervold has Sufficiently Alleged the “Meeting of the Minds” Element
                          ..........................................................................................................................25
                     b. Hammervold has Sufficiently Alleged the “Overt Act” Element ..............29
CONCLUSION ....................................................................................................................30




                                                                        ii
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 3 of 35 PageID #: 538




                                        TABLE OF AUTHORITIES

Agar Corp., Inc. v. Electro Circuits Int'l, LLC, 580 S.W.3d 136 (Tex. 2019) ........................ 25
Aly v. City of Lake Jackson, 453 Fed. Appx. 538 (5th Cir. 2011).................................... 14-15
Ashcroft v. Iqbal, 556 U.S. 662 (2009) .............................................................................6
Baubles v. Beads, 766 S.W.2d 377 (Tex. App 6th 1989) ................................................... 11
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) .................................................................6
Berry v. Indianapolis Life Ins., 608 F. Supp. 2d 785 (N.D. Tex. 2009) ........................... 27-28
Blanchard & Co., Inc. v. Contursi, 2000 U.S. Dist. LEXIS 6672 (E.D. La. 2000) ...................20
Bossin v. Towber, 894 S.W.2d 25 (Tex. App. 14th 1994) ............................................ 7,8,12
Bradley v. Phillips Petroleum Co., 527 F. Supp. 2d 625 (S.D. Tex. 2007) .............................30
ChemTreat, Inc. v. Chemtech Chem. Servs., 2007 U.S. Dist. LEXIS 90175 (E.D. Tex. Dec. 6,
  2007).......................................................................................................................25
Columbia Valley Healthcare Sys., L.P. v. Pisharodi, 2020 Tex. App. LEXIS 806 (Tex. App. 13th
  Jan. 30, 2020) ..................................................................................................... 23,24
Constantin Land Trust v. Epic Diving & Marine Servs., LLC, 2012 U.S. Dist. LEXIS 63645
  (E.D. La. May 4, 2012) ..............................................................................................14
Constr. Cost Data, LLC v. Gordian Grp., 2017 U.S. Dist. LEXIS 77481 (S.D. Tex. Apr. 24,
  2017).........................................................................................................................7
Crear v. US Bank, NA, 2015 U.S. Dist. LEXIS 182434 (May 26, 2015) .......................... 10,11
Cult Awareness Network v. Church of Scientology Int'l, 177 Ill. 2d 267 (Ill. 1997) ...... 17,19,22
Davis—Lynch, Inc. v. Moreno, 667 F.3d 539 (5th Cir. 2012) ......................................... 29,30
Dunn v. Koehring Co. 546 F.2d 1193 (5th Cir. 1977) ...........................................................8
Durham v. Supreme Court of Tennessee, 2007 U.S. Dist. LEXIS 23252 (M.D. Tenn. Jan. 29,
  2007).......................................................................................................................24
Energy Coal S.P.A. v. Citgo Petroleum Corp., 836 F.3d 457 (5th Cir. 2016) ..........................16
Erickson v. Pardus, 551 U.S. 89 (2007) ............................................................................6
Floyd v. CIBC World Mkts., Inc., 426 B.R. 622 (S.D. Tex. 2009) .........................................20
Gatheright v. Clark, 680 F. App’x 297 (5th Cir. 2017) .......................................................13
Greening v. Moran, 739 F. Supp. 1244 (C.D. Ill. 1990) ......................................................24
Haynesville Shale Rentals, LLC v. Total Equip. & Serv., 2012 U.S. Dist. LEXIS 147297 (S.D.
  Tex. Oct. 12, 2012) . .................................................................................................21
Howard v. CitiMortgage, 2014 U.S. Dist. LEXIS 167842 (S.D. Miss. Dec. 2, 2014) ........ 13,14
In re Katrina Canal Breaches Litigation, 495 F.3d 191 (5th Cir. 2007) ..............................7,24
Innova Hosp. San Antonio, L.P. v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719 (5th Cir.
  2018).......................................................................................................................27
Janvey v. Proskauer Rose LLP, 2015 U.S. Dist. LEXIS 187809 (N.D. Tex. Jun. 23, 2015) ......20
Johnson v. Johnson, 385 F.3d 503 (5th Cir. 2004) .............................................................27
Jordan v. Jordan, 2001 Tex. App. LEXIS 5106 (Tex. App. 5th Jul. 30, 2001) .........................8
Leaf Trading Cards, LLC v. Upper Deck Co., 2020 U.S. Dist. LEXIS 27780 (N.D. Tex. Feb. 19,
  2020)...................................................................................................................... 20

                                                               iii
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 4 of 35 PageID #: 539




Liverman v. Payne-Hall, 486 S.W.3d 1(Tex. App. 8th 2015) ...................................... 8,10,12
Martin v. Tex. Dep't of Protective & Regulatory Servs., 405 F. Supp. 2d 775(S.D. Tex. 2005)..30
Parsons v. Deutsche Bank Nat'l Trust Co., 2019 U.S. Dist. LEXIS 19978 (N.D. Tex. Jan. 22,
  2019)................................................................................................................. 19,30
Partrich v. Farber, 448 Fed. Appx. 526 (6th Cir. Aug. 24, 2011) .......................................8,10
Patel v. Pac Life Ins., 2009 U.S. Dist. LEXIS 44105 (N.D. Tex. 2009) .................................28
Pitts & Collard v. Schechter, 369 S.W.3d 301 (Tex. App. 1st 2011) .....................................19
Rothman v. City of Chicago, 2003 U.S. Dist. LEXIS 8376 (N.D. Ill. May 14, 2003) ...............21
Samsung Elecs. Am., Inc. v. Chung, 2017 U.S. Dist. LEXIS 21700 (N.D. Tex. Feb. 16, 2017)..25
Smith v. Michigan Buggy Co., 175 Ill. 619 (1898) .............................................................19
Southern Audio Servs. v. Carbon Audio, LLC, 141 F. Supp. 3d 653 (M.D. La. 2015) ........ 20,21
Tarpley v. Texaco, Inc., 1998 U.S. Dist. LEXIS 3482 (N.D. Tex. Mar. 16, 1998) ...................13
Tex. Beef Cattle Co. v. Green, 921 S.W.2d 203 (Tex. 1996) ................................................23
Torrington Co. v. Stutzman, 46 S.W.3d 829 (Tex. 2000).....................................................16
Toyota Motor Co. v. Cook, 581 S.W.3d 278 (Tex. App. 9th 2019) ...................................... 17
Troice v. Proskauer Rose LLP, 2015 U.S. Dist. LEXIS 36672 (N.D. Tex. Mar. 4, 2015) .........26
United States v. Ashley, 555 F.2d 462 (5th Cir. 1977).........................................................29
United States v. Chagra, 638 F. Supp. 1389 (W.D. Tex. 1986) ............................................29
Upjohn Co. v. Freeman, 885 S.W.2d 538 (Tex. App. 5th Aug. 26, 1994) ..............................13
Wilcon v. Travelers Indem. Co., 654 F.2d 976 (5th Cir. 1981) ...........................................8,10




                                                             iv
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 5 of 35 PageID #: 540




                                  FACTUAL BACKGROUND
       David Blank was the owner of a jewelry retailer called Diamond Consortium, Inc. d/b/a

The Diamond Doctor (“Diamond Doctor”). From at least 2013 to 2015, the Diamond Doctor sold

a large volume of diamonds that had been overgraded and fraudulently certified by EGL. Compl.,

Dkt. 1, ¶ 19. Diamond Doctor was not alone in taking advantage of the EGL scam. Other retailers,

including Diamonds Direct also sold large volumes over overgraded EGL diamonds. Id. at ¶ 40.

The EGL scam came to a head in 2014, when Brian Manookian began filing consumer lawsuits

directed at this practice, and jewelry industry leaders called for an end to EGL. Id. at ¶¶ 28-34.

       On April 17, 2015, Manookian announced that he would be filing class action lawsuits

against prominent retailers that had sold large amount of overgraded diamonds. Id. at ¶ 41. At this

same time, Diamonds Direct was negotiating to be acquired by Blackstone and was concerned that

it would be targeted by a class action by Manookian. Id. at ¶ 42-43. Diamonds Direct sought to

prevent Manookian from filing a class action against it by pre-emptively reaching out to

Manookian and retaining him on an ongoing basis for a price in excess of the market rate for legal

services. Id. at ¶¶ 44-46.

       In October 2015, Manookian began an internet solicitation campaign for customers who

had been scammed by Diamond Doctor. Id. ¶ 37-38. Blank and Diamond Doctor initially

responded by making bad faith bar complaints and initiating frivolous bar complaints against

Manookian, and when that was unsuccessful, Blank attempted to effectively bribe Manookian to

stop the solicitation campaign and to not pursue consumer claims against Diamond Doctor. Id. at

¶¶ 49-54. Manookian entertained, but ultimately turned down, Blank’s offer. Id. at ¶ 55.

         After Manookian turned down Blank’s offer, Blank pivoted to another bad faith strategy

to prevent having to face the possibility of defending against consumer litigation on the merits and

                                                 1
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 6 of 35 PageID #: 541



through normal processes. Id. at ¶¶ 56-59. Blank began making knowingly false allegations that

Manookian had “extorted” him by demanding that the Diamond Doctor retain him. Id. ¶ 56.

        Hammervold was not involved in either Manookian’s solicitation campaign or any

discussions between Manookian and Blank, but Hammervold drew the attention of several

jewelers by filing lawsuits against Mervis Diamond in Maryland. These suits were seen as a

significant threat to other jewelers who had sold large volumes of EGL diamonds, including

Diamonds Direct and Diamond Doctor. Id. at ¶ 71.

        In response to the Mervis lawsuits, another jeweler had a PR firm prepare a memo that was

ultimately became known as the “plan of attack” against both Manookian and Hammervold. Id. at

¶¶ 72-74. The memo recommended jewelers to take “collective action” to invalidate Manookian

and Hammervold including through demand letters, lawsuits, media campaigns and bar

complaints. ¶ 72, ex. 6. The memo was sent to Blank in an email with the subject line “Plan of

attack” that stated: “Collectively we need to work together on this issue.” Id. ¶ 73, Ex. 7. Diamond

Doctor’s COO responded to an email forwarding the “Plan of Attack” by commenting: “This is

exactly what we were talking about Friday. Let’s fight!!!!!!!!!!!!!! Get them all together and let’s

get that united front. We also need to set forth plan B.” Id. Blank sent the memo to Mervis stating

that he was going to sue Manookian to “have him start spending money.” Id. at ¶ 74, Ex. 8. Blank

encouraged Mervis to help him because it “would also help” Mervis against the consumer lawsuits

Hammervold was pursuing. Id. Diamonds Direct was also among the jewelers Blank apprised of

the “plan of attack.” Id. ¶ 75.

        In February 2016, Blank sued Manookian under RICO and for other causes of action. Id. ¶

76. The gravamen of the lawsuit was Blank’s bad faith claim that Manookian had extorted him

by demanding that Diamond Doctor retain him for millions of dollars. Id. ¶¶ 76-78. Fundamental



                                                 2
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 7 of 35 PageID #: 542



to Blank’s lawsuit was the premise that it was illegal and wrongful for a lawyer to solicit or accept

money just to go away. See id. ¶¶ 77-78. However, Blank’s lawsuit was a complete sham because

it was filed to accomplish the very act Blank was claiming was wrongful: the paying off of a lawyer

to keep quiet and go away.

       Between February and May 2016, Blank began having discussions with Diamonds Direct

about Diamonds Direct acquiring the Diamond Doctor. Id. ¶ 82. Diamonds Direct was very

interested in purchasing the Diamond Doctor, but was concerned about the threatened litigation by

claimants represented by Hammervold, and the potential for Hammervold to file a class action

lawsuit, or to represent additional claimants against Diamonds Direct in future lawsuits. Id. ¶ 84.

Blank and Diamonds Direct discussed ways that Blank could seal-off Hammervold from

representing claimants in future suits in order to address this concern. Id.

       On May 22, 2016, Blank gave an interview to the Dallas Morning News about his claims

that Manookian had extorted him. Id. ¶ 86. Blank characterized the deal he actually proposed to

Manookian as “hush money” and claimed he did not go through with it on principle. Id. Five days

later, on May 27, 2016, Blank proposed to Manookian the same type of deal he was claiming was

illegal in his pending lawsuit, but in this iteration, it was a “settlement” agreement, instead of a

“retainer.” Id. ¶ 87-88. Critically, Manookian had to “[a]gree not to bring or be part of any claims

against The Diamond Doctor in the future” and lie to prospective clients, by telling them

“something along lines of, ‘Diamond Doctor did no wrong when we checked claims against them,

but they will exchange your diamond for you.’” Id. ¶ 87.

       Negotiations apparently hit a snag between Blank’s attorneys and Manookian’s attorneys

because Blank had been incorrectly assuming Hammervold would be subject to the deal. Id. ¶ 90.

Blank and Diamond Doctor wanted Hammervold to be part of the “lawyer payoff” deal to make



                                                  3
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 8 of 35 PageID #: 543



the EGL claims go away because Hammervold was representing claimants in threatened consumer

cases against the Diamond Doctor. Id. ¶ 83.

       On June 2, 2016, Blank’s attorney had a call with Hammervold to attempt to include

Hammervold and his clients in a “global settlement.” Id. ¶ 92. Blank’s attorney repeatedly told

Hammervold that Blank would only be willing to settle Hammervold’s claims if Hammervold

could agree that he would not represent any future claimants against Diamond Doctor. Id. ¶ 92.

Hammervold recorded the call and a full transcript of the conversation is attached to the Complaint

as Exhibit 11. Hammervold communicated to Godwin that he could not agree to Diamond Doctor’s

demand that he agree not to accept any future claimants against Diamond Doctor. Id. ¶ 93.

       After Hammervold communicated this, Blank and Diamond Doctor did not give up on

trying to “seal off” Hammervold with an illegal agreement. Id. They continued to look for another

way to achieve this unlawful end. Id.

       In September 2016, Defendants added Hammervold as a defendant to their lawsuit against

Manookian. Id. ¶ 100. They did so with malice and without probable cause. Id. ¶ 155-156.

       Sometime in October or November 2016, Blank and Diamonds Direct finalized Diamonds

Direct’s acquisition of the Diamond Doctor. Id. ¶ 105. In connection with this deal, Diamonds

Direct and Diamond Doctor agreed and conspired that Diamond Doctor would use the federal

lawsuit as leverage to intimidate Hammervold into agreeing not to solicit or pursue any future

claims against either Diamonds Direct and Diamond Doctor. Id. To ensure that Diamonds Direct

would be included in the benefit of the illicit agreement with Hammervold, Diamonds Direct

required and/or paid a premium for Blank to agree to indemnify Diamonds Direct from any future

claims by Hammervold and/or his clients. Id.

       Throughout the pendency of the lawsuit, in furtherance of its conspiracy with Diamonds



                                                4
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 9 of 35 PageID #: 544



Direct, Blank and Diamond Doctor continued to demand, as part of any settlement, that

Hammervold unlawfully agree not to solicit any future claims against Blank, Diamond Doctor, or

Diamonds Direct. Id. ¶¶ 110-111, 119, 123, 145. Notably, after Diamond Doctor agreement with

Diamonds Direct to pursue the conspiracy, Diamond Doctor began to demand that Hammervold

not solicit or pursue claims against Diamonds Direct. Compare Id. at ¶ 92 with ¶ 123.

        On the eve of trial between Defendants and Manookian in their severed case, Defendants

reached a settlement with Manookian. Id. ¶ 114. In addition to Defendants making a payment to

Manookian, the Parties entered an Agreed Permanent Injunction. Id. ¶¶ 116-117. In the

negotiations leading up to the entry of the injunction, the Defendants asked Manookian to agree

and/or facilitate Hammervold releasing all claims against Defendants and agreeing to be subject

to the injunction. Id. ¶ 116. Since Hammervold would not agree to this, the Defendants wrote the

injunction to apply, not just to the Parties, but also “those persons in active concert or participation

with [the Parties] who receive actual notice of this order by personal service or otherwise.” Id. It

was a backdoor way for the injunction to apply to Hammervold, without Hammervold agreeing to

be bound by it. Id. ¶ 146(e).

        Throughout the pendency of the lawsuit, Blank and Diamond Doctor continued to demand

– as part of any settlement – that Hammervold unlawfully agree not to solicit any future claims

against Blank, Diamond Doctor or Diamonds Direct. Id. ¶ 119. On January 31, 2018, Defendants

even included these requirements in a written settlement demand that is attached to the Complaint

as Exhibit 13.

        On February 25, 2019, Hammervold met with Defendants’ attorney in Chicago to confer

regarding pre-trial matters. Id. ¶ 135. After the meeting, the Defendants’ attorney invited

Hammervold to have drinks and brought up settlement. Id. ¶ 136. Defendants’ attorney stated that



                                                   5
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 10 of 35 PageID #: 545



the Defendants were not looking for any money, but only wanted “peace.” Id. Hammervold

responded that he could not agree to limit his practice, as he had said before. Id.

        The Defendants ultimately dismissed their claims against Hammervold on February 28,

2019 because they knew they were going to lose, due to the pending motions in limine, by directed

verdict, or at trial. Id. ¶ 142.

        After Defendants dismissed their claims, Hammervold filed a motion for attorneys’ fees,

which this Court denied. Dkt. 9-7. However, in doing so, this Court did not adjudicate the

malicious prosecution or abuse of process claims Hammervold has plead against Defendants in

this lawsuit. See id.

                                     MOTION STANDARD
        To survive a Rule 12(b)(6) motion to dismiss, a complaint must “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “The plausibility standard is

not akin to a ‘probability requirement,’” id., it only requires sufficient factual allegations to

“nudg[e] [the plaintiff’s] claims across the line from conceivable to plausible.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555) (citations omitted). But this “does not require ‘detailed factual

allegations,’” only “more than an unadorned, the-defendant-unlawfully-harmed-me accusation,’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555), that “‘give[s] the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89,

93 (2007) (quoting Twombly, 550 U.S. at 555); see also Fed. R. Civ. P. 8.



                                                  6
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 11 of 35 PageID #: 546



         When evaluating a Rule 12 motion, “(1) the complaint is construed in the light most

favorable to the plaintiff, (2) its allegations are taken as true, and (3) all reasonable inferences that

can be drawn from the pleading are drawn in favor of the pleader.” 5B Charles A. Wright et al.,

Federal Practice & Procedure § 1357 & n.11 (3d ed.) (Rule 12(b)(6)); see In re Katrina Canal

Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007).

         A claim may be dismissed based on application of an affirmative defense only “if a

successful affirmative defense appears clearly on the face of the pleadings.” Constr. Cost Data,

LLC v. Gordian Grp., 2017 U.S. Dist. LEXIS 77481, *15 (S.D. Tex. Apr. 24, 2017) (quoting Clark

v. Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986). However, “a plaintiff is under no obligation

to plead against a possible affirmative defense or the possible exceptions to an affirmative

defense.” Id.

                                            ARGUMENT
         Diamonds Directs’ motion to dismiss should be denied because Hammervold has stated a

claim for abuse of process, including by pleading a “special injury,” and that claim is not time-

barred. Additionally, Hammervold has stated a claim for civil conspiracy.

    I.      Hammervold has Stated a Claim for Abuse of Process.
         Hammervold has stated a claim for abuse of process because he has alleged that the

Defendants used the underlying lawsuit after it was initiated to attempt to accomplish an end that

could not lawfully have been achieved through that process: to coerce Hammervold into agreeing

not to solicit or represent additional claimants against Defendants. Compl., Dkt. 1, ¶¶

         The elements of an abuse of process claim are: “(1) the defendant made an illegal, improper

or perverted use of the process, a use neither warranted nor authorized by the process; (2) the

defendant had an ulterior motive or purpose in exercising such illegal, perverted or improper use

of the process; and (3) damage to the plaintiff as a result of such illegal act.” Bossin v. Towber,

                                                   7
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 12 of 35 PageID #: 547



894 S.W.2d 25, 33 (Tex. App. 14th 1994). “Texas has generally recognized a cause of action for

abuse of process where the original process . . . has been abused to accomplish an end which is

beyond the purview of the process and compels a party to do a collateral thing which he could not

be compelled to do.” Id.

       The “critical aspect” of abuse of process “is the improper use of the process after it has

been issued.” Jordan v. Jordan, 2001 Tex. App. LEXIS 5106, *6 (Tex. App. 5th Jul. 30, 2001).

The key inquiry on this issue “is whether the procedure at issue was used not to enforce some legal

remedy that the process was designed to afford, but was instead used to force the plaintiff to do

some collateral thing which he could not legally and regularly be compelled to do.” Wilcon v.

Travelers Indem. Co., 654 F.2d 976, 982 (5th Cir. 1981). “There is, in other words, a form of

extortion, and it is what is done in the course of negotiation, rather than the issuance or any

formal use of the process itself, which constitutes the tort.” Id. (quoting W. Prosser, Torts § 857

(1971)); Liverman v. Payne-Hall, 486 S.W.3d 1, 5 (Tex. App. 8th 2015) (same).

       A settlement offer “becomes an improper use of process where the offer seeks more than

objectives commonly sought by claimants who initiate similar lawsuits.” Partrich v. Farber, 448

Fed. Appx. 526, 529 (6th Cir. Aug. 24, 2011). Such a settlement offer “perverts the regular process

because his or her true objective is merely collateral to the suit's proper purpose.” Id.

       In Dunn v. Koehring Co., the Fifth Circuit affirmed a finding of liability for abuse of

process in favor of a Contractor plaintiff and reversed the trial court’s finding of no-liability for

abuse of process as to its co-plaintiff, the Contractor’s Attorney. 546 F.2d 1193, 1203 (5th Cir.

1977). The Attorney had obtained a large verdict in a breach of warranty lawsuit filed in state court

in favor his client, the Contractor, against a Company. Id. at 1196-1197. The Company then

initiated, pursued, and/or participated in a myriad of other litigation, both civil and criminal,



                                                  8
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 13 of 35 PageID #: 548



against both the Contractor and the Attorney for over a decade, to collaterally attack the breach of

warranty judgment and to frustrate collection efforts on same. Id. at 1197-1198. The trial court

found in favor of the Contractor on its abuse of process claim because the Company had used the

filing of various civil actions to cause “delay and harassment” and to “frustrate” collection on the

judgment, and had used criminal proceedings against the Contractor “for [its] private gain.” Id. at

1199. The trial court explained that the Company’s “resort to judicial process as a club or form of

extortion constitutes abuse of process.” Id. However, the trial court declined to hold the Company

liable for abuse of process as to the Attorney because it found the Company “did not misuse any

processes issued” as to the Attorney. Id. at 1201. The Fifth Circuit reversed the trial court’s finding

of no liability because it found that the Company’s zealous participation in a criminal prosecution

for contempt against the Attorney constituted an abuse of process because the Company’s “only

reasons for aiding in [the Attorney’s] prosecution were either a desire to see [the Attorney]

personally punished or to use this prosecution as a means to gain an advantage in the Mississippi

suit for breach of warranty, [but] [e]ither reason would be a use of criminal process to accomplish

an ulterior purpose for which it was not designed.” Id. at 1203.

        Diamonds Direct only challenges the first element of Hammervold’s abuse of process

claim2 and contends that Hammervold’s abuse of process claim should be dismissed because

Hammervold has failed to allege that Defendants “used the process in an illegal or perverted

manner for which it was never intended.” MTD at 20-23. Defendant’s argument is patently

meritless.

        Hammervold has alleged that Defendants used process in an “illegal or perverted manner

for which it was never intended” because Hammervold has alleged that “Defendants conspired to


2
  Diamonds Direct acknowledges that Hammervold has alleged an ulterior motive, see MTD at 21, and does not
challenge Hammervold’s pleading of damages. See Compl., Dkt. 1, ¶¶ 143, 150.

                                                    9
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 14 of 35 PageID #: 549



abuse process in the federal case and in the consumer cases to attempt to achieve unlawful

objectives, including to pressure and incent Hammervold to provide false inculpatory testimony

against Manookian, to use the filed lawsuit as a basis to disqualify Hammervold in the pending

consumer cases against Blank and The Diamond Doctor, and to obtain Hammervold’s agreement

that he would not solicit or pursue any claims against Blank, Diamond Doctor and/or Diamonds

Direct.” Compl. Dkt. 1, ¶ 109; see also ¶¶ 105, 141, 145, 147. “Throughout the case, the

[Defendants’] filing [and prosecution] of the lawsuit was never about collecting money, but about

creating a mechanism to ‘settle’ with the defendants for unlawful non-monetary terms that could

not be ordered by the Court.” Id. at 141. Hammervold’s Complaint contains incredibly detailed

allegations and exhibits supporting his allegations that Defendants used the federal and state court

lawsuits to achieve illicit collateral ends that could never be granted in those lawsuits and are not

objectives that plaintiffs can ethically include in settlement agreements. See id. ¶¶ 87, 88, 92 (and

Exhibit 11), 93, 101, 110, 111, 119, 122, 123 (and Exhibit 13), 124, 136.

       Diamonds Direct does not address Hammervold’s detailed allegations about the myriad

ways that the Defendants abused process against him, beyond summarily (and incorrectly)

claiming that “[m]aking a settlement offer is not…an abuse of process.” MTD at 22; see Wilcon,

654 F.2d at 982; Liverman, 486 S.W.3d at 5; Partrich, 448 Fed. Appx. at 529 (each explaining that

abuse of process claims almost always arise from demanding improper collateral considerations

to resolve ongoing legal processes in the course of negotiations).

       Diamonds Direct cites Crear v. US Bank as “illustrative” of its motion to dismiss argument,

MTD at 21, but the material distinctions between this case and Crear case demonstrate that

Hammervold has alleged an abuse of process claim. In Crear, US Bank filed a petition to evict

Crear from his residence. Crear v. US Bank, NA, 2015 U.S. Dist. LEXIS 182434, *1-2 (May 26,



                                                 10
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 15 of 35 PageID #: 550



2015). Crear sued US Bank and its attorneys for abuse of process because he claimed that their

petition to evict was improper because.3 Id. However, Crear’s claim failed as a matter of law

because he acknowledged that the defendants had filed the petition to evict for its intended purpose

(to evict him). Id. at *5. The deficiency that was dispositive in Crear is not present with

Hammervold’s abuse of process claim because Hammervold has specifically alleged that the

Defendants abused the previous lawsuit for improper and unlawful collateral purposes – including

to obtain Hammervold’s agreement that he would not solicit or accept representation of claimants

against Defendants – rather than for any legitimate relief that could have been granted had the

process concluded in Defendants’ favor. Compl. Dkt. 1, ¶¶ 105, 109, 141, 145, 147.

           A similar distinction applies to Diamond Direct’s inapposite citation to Baubles v. Beads.

MTD at 22. In Baubles, the court found that the plaintiff’s allegations failed to state a claim for

abuse of process because the plaintiff “[did] not allege any coercive use of the process.” 766

S.W.2d 377, 379 (Tex. App 6th 1989). While the plaintiff had alleged that the defendant has

“improperly” used process to obtain publicity, to increase its sales, to decrease plaintiff’s sales,

and to falsely accuse plaintiff of a crime, there was no allegation that the defendant attempted to

leverage the plaintiff in any way into agreeing “to do a collateral thing which he could not be

compelled to do.” Id. In contrast to Baubles, Hammervold clearly alleges that Defendants

conspired to abuse process against him “in order to coerce Hammervold into entering into an

illegal settlement agreement, in which Hammervold agreed to never solicit or pursue claims

against [Defendants].” Compl., Dkt. 1, ¶ 147 (emphasis added); see also ¶¶ 105, 109, 141, 145.

           Since Hammervold has alleged that Defendants used the process of the prior federal lawsuit




3
    He claimed that it could not be granted because he had filed a superseades bond. Id.

                                                           11
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 16 of 35 PageID #: 551



to attempt to achieve an unlawful collateral objective, including through attempts to coerce

Hammervold into agreeing to unethical and illegally restrict his practice, rather than for any legitimate

relief available through that process, Hammervold has stated a claim for abuse of process.

    II.      Hammervold’s Abuse of Process Claim is Not Time-Barred.
          In its motion, Diamonds Direct argues that Hammervold’s abuse of process claim is time-

barred because it was filed more than two (2) years after the issuance of the process that

Defendants conspired to abuse. MTD at 18-20. Diamonds Direct’s argument has no merit because

(1) it fundamentally misunderstands Hammervold’s abuse of process claim; and (2) Hammervold

has sufficiently pled the “continuing tort” doctrine under the federal pleading requirements and

Texas substantive law.

          Diamonds Direct’s argument that an abuse of process claim accrues when process is issued,

cannot be true because the sin que non of an “abuse of process” claim is the misuse of process

after it process has already been issued. See Liverman, 486 S.W.3d at 5 (“The critical aspect of

this tort is the improper use of the process after it has been issued.”); Bossin, 894 S.W.2d at 33 (“It

is critical to a cause of action for abuse of process that the process be improperly used after it has

been issued.”). Indeed, “[i]f wrongful intent or malice caused the process to be issued initially, the

claim is instead one for malicious prosecution.” Bossin, 894 S.W.2d at 33 (emphasis added).

          Hammervold alleges that “throughout the pendency of the lawsuit, Blank and Diamond

Doctor continued to demand – as part of any settlement – that Hammervold unlawfully agree not

to solicit any future claims against Blank, Diamond Doctor or Diamonds Direct.” Compl., Dkt. 1,

¶ 119 (emphasis added), see also ¶¶ 122, 141, 145, 152. Hammervold also alleges that he incurred

damages throughout the underlying lawsuit due to the Defendants’ continuous abuse of process.

Id. at ¶¶ 143, 150.



                                                   12
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 17 of 35 PageID #: 552



         Under the “continuous tort” doctrine, the two-year statute of limitations on Hammervold’s

claim arising from Defendants’ continuous abuse of process only began to run on February 28,

2019, when the Defendants finally ceased abusing the process of the federal lawsuit.4 See Upjohn

Co. v. Freeman, 885 S.W.2d 538, 542-543 (Tex. App. 5th Aug. 26, 1994); Compl., Dkt. 1, ¶ 152.

Under the “continuous tort” doctrine, a “cause of action for a continuing tort does not accrue until

the defendant's tortious act ceases.” Upjohn Co., 885 S.W.2d at 542.5 To demonstrate a

“continuous tort,” the plaintiff must allege “not only continuing wrongful conduct, but continuing

injury as well.” Id. “In a continuing-tort case, the wrongful conduct continues to effect additional

injury to the plaintiff until that conduct stops.” Id. As such, so long as a defendant’s conduct

continues effecting injury upon a plaintiff, the plaintiff’s “cause of action for damages [is] not

complete and [does] not accrue until the wrongful conduct ended.” Id. at 542-543. This rule

prevents a plaintiff from having to file a “multiplicity of suits” for a continuing tort. Id. at 542.

         The liberal federal pleading standard determines whether Hammervold has sufficiently

pled the continuing tort doctrine at this stage of the case. “While Texas law supplies the applicable

statute of limitations in this diversity case, federal law governs the pleading requirements of a case

in federal court.” Tarpley v. Texaco, Inc., 1998 U.S. Dist. LEXIS 3482, *5 (N.D. Tex. Mar. 16,

1998). The “continuing tort doctrine. . .need not be specifically pleaded in federal court.” Id. at *5-

6. “Under Rule 8 of the Federal Rules of Civil Procedure, it is enough that Plaintiff plead sufficient

facts to put the defense on notice of the theories on which the complaint is based.” Id.; see Howard

v. CitiMortgage, 2014 U.S. Dist. LEXIS 167842, *21 (S.D. Miss. Dec. 2, 2014) (“the Court finds


4
  Hammervold’s Complaint not only alleges that Defendants consistently abused process throughout the case, see Dkt.
1 at ¶¶ 119, 122, 141, 145, 152, but also that the Defendants’ latest attempt to coerce Hammervold into an illicit
agreement restricting his practice occurred on February 25, 2019, just days before the Defendants finally abandoned
this settlement posture and dismissed the case. Id. at ¶¶135-136.
5
  This is consistent with Diamonds Direct’s citation of Gatheright v. Clark, 680 F. App’x 297, 302 (5th Cir. 2017) for
the principle that “the cause of action accrues and limitations begins to run upon the termination of the acts which
constitute the abuse complained of. . .” MTD at 17 (emphasis added).

                                                         13
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 18 of 35 PageID #: 553



that the Plaintiffs have not pled themselves ‘out of court’ and [defendant’s] request for dismissal

‘on the basis of limitations at the pleadings stage’ is denied. Whether the Plaintiffs’ claims are, in

fact, timely via the continuing tort doctrine or some other ground is not being decided today. These

issues may be revisited following the development of the facts through discovery and upon

summary judgment briefing.”); see also Constantin Land Trust v. Epic Diving & Marine Servs.,

LLC, 2012 U.S. Dist. LEXIS 63645, *8 (E.D. La. May 4, 2012) (“Constantin alleges that EPIC

committed trespass and negligent acts on plaintiff's property that ‘continued through January of

2012.’ At this early stage of these proceedings, plaintiff has stated a claim for a continuing

violation sufficient to survive a pleadings challenge on the basis of prescription.”).

       Hammervold alleges sufficient facts to invoke the continuous tort doctrine and to defeat

Diamonds Direct’s statute of limitations defense at this stage of the case. Hammervold has alleged

that Defendants’ abuse of process remained constant and continued throughout the case, from

September 14, 2016 through February 28, 2019. Compl., Dkt. 1, ¶¶ 100, 119, 122, 141, 145, 152.

The nature of the injury Hammervold suffered due to Defendants’ abuse of process was also

continuous. Id. at ¶¶ 143, 150, 152. Hammervold has sufficiently put the Defendants on notice of

his invocation of the “continuing tort” doctrine, including because he specifically alleged:

       The Defendants’ conspiracy to abuse process was ongoing and remained
       continuous until Blank and the Diamond Doctor dismissed their lawsuit against
       Hammervold on February 28, 2019. Therefore, Hammervold has timely filed this
       claim. Id. ¶ 152.

Diamonds Direct’s motion to dismiss does not address the continuous tort doctrine or the

sufficiency of Hammervold’s pleading of it. MTD at 18-19.

       Diamonds Direct’s citation to Aly v. City of Lake Jackson is inapposite. MTD at 17-18, ¶

35. In Aly, the issue was the accrual date for the statute of limitations applicable to the plaintiff’s

§ 1983 claim for a false arrest. 453 Fed. Appx. 538, 538-539 (5th Cir. 2011). That plaintiff’s claim

                                                  14
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 19 of 35 PageID #: 554



arose entirely from the city’s decision to arrest and charge him on January 26, 2007 in a sting

operation organized by the city. Id. at 539. In contrast to Hammervold’s abuse of process claims

in this case, that plaintiff’s § 1983 claim was limited to conduct that occurred on a single date,

January 26, 2007, and did not continue thereafter. Id. Indeed, the plaintiff in Aly expressly

“stipulated” that he was not pursuing a malicious prosecution or false improvement claim based

on the city’s actions after his arrest. Id.

           Even without the benefit of the continuing tort doctrine, Hammervold has still alleged

timely claims for abuse of process against the Defendants because he has alleged that the

Defendants abused the federal lawsuit to attempt to coerce Hammervold into agreeing to

unlawfully agree not to solicit or represent any future claimants against Defendants throughout the

pendency of the federal lawsuit, including during a meeting in Chicago that occurred on February

25, 2019. Compl., Dkt. 1, ¶¶ 119, 122, 135-136, 141, 145, 152.

           Since Hammervold has stated a timely claim for abuse of process, Diamonds Direct’s

motion to dismiss should be denied.

    III.      Hammervold has Alleged a Special Injury.

           Hammervold’s had sufficiently pled a “special injury” for his abuse of process claim

because Illinois law should apply to this element, and Hammervold has clearly pled a “special

injury” under Illinois law. Alternatively, it is premature to determine this choice of law issue

against the pleader at the motion to dismiss stage before discovery, and without an appropriate

evidentiary record. Finally, even under Texas law, Hammervold has pled a “special injury.”




                                                 15
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 20 of 35 PageID #: 555



                a. Illinois Law Should Govern Whether Hammervold Suffered a “Special
                   Injury” or “Special Damages” Due to Defendants’ Abuse of Process.

           This Court should apply Illinois law to determine whether the Hammervold has alleged

damages constituting a “special injury” or “special damages” because Illinois has the “most

significant relationship” to this specific issue.

           Although Hammervold gave notice to Defendants in his Complaint that Illinois law should

apply to the “special injury” issue, see Compl. Dkt. 1, ¶ 158(a), Diamonds Direct’s motion to

dismiss does not address this, or any other choice-of-law issue. Hammervold agrees with Diamond

Doctor and Blank6 that the “most significant relationship” test governs this choice of law issue,

and the restatement factors outlined in § 6 and § 145 of the Second Restatement of Conflicts of

Law should be weighed to determine the choice of law for Hammervold’s claims. MTD at 10-11.

However, the “most significant relationship” choice-of-law test must be applied by issue – not by

case, party, or claim – and therefore “the law of one state may govern one issue in the case and the

law of a different state may govern another.” Energy Coal S.P.A. v. Citgo Petroleum Corp., 836

F.3d 457, 459 (5th Cir. 2016); see Second Restatement of Conflicts of Law § 155 (recognizing a

a different state may have a “more significant relationship” “with respect to [a] particular issue”

than the state where the malicious prosecution was filed).

           Illinois law should apply to the “special injury” issue because Illinois has the “more

significant relationship” to this issue based on the § 6 and § 145 Restatement factors.

           A state’s laws regarding which types of damages are compensable “balances the need to

compensate the plaintiff against the goal of protecting resident defendants from undue liability and

excessive litigation.” Torrington Co. v. Stutzman, 46 S.W.3d 829, 849 (Tex. 2000). The “special




6
    See Dkt. 9 at 7-8.

                                                    16
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 21 of 35 PageID #: 556



injury” or “special damages”7 rule involves a balancing of these same policy considerations. See

Cult Awareness Network v. Church of Scientology Int'l, 177 Ill. 2d 267, 279 (Ill. 1997) (“A

common theme with respect to the special injury rule which runs throughout all of this court's

opinions on the subject. . .is this court’s recognition of its responsibility to maintain a proper

balance between the societal interest in preventing harassing suits and in permitting the honest

assertion of rights in our court rooms. . . .As our case law amply demonstrates, it is this balance

which lies at the heart of the special injury rule.”).

        “For purposes of damages under the most significant relationship analysis, ‘under Texas

law, the most important factor is not where the injury occurred but rather where the plaintiff is

domiciled.’” Toyota Motor Co. v. Cook, 581 S.W.3d 278, 289 (Tex. App. 9th 2019) (quoting Bain

v. Honeywell Int'l, Inc., 257 F. Supp. 2d 872, 878 (E.D. Tex. 2002).

        Hammervold is an Illinois domicile, and he suffered the damages constituting his “special

injury” or “special damages” principally, if not entirely, in Illinois. Dkt. 20, ¶ 2. Since these factors

are the “most important” in selecting the choice of law for the “special damages” issue, and they

weigh in favor of Illinois law, Illinois law should apply. See Cook, 581 S.W.3d at 289.

        Other facts and restatement factors also weigh in favor of applying Illinois law for the

“special injury” or “special damages” issue, particularly as to Diamonds Direct.

        While the process that Defendants conspired to abuse was issued in Texas, it was served

on Hammervold at his home in Illinois, and the Defendants’ abuses of process were directed

towards Hammervold in Illinois. Dkt. 20, ¶ 3, 6, 9. Defendants conspired to abuse process because

they “sought to use the civil lawsuit to prevent Hammervold from soliciting and prosecuting


7
 Texas courts currently use the terms “special injury” and “special damages” interchangeably. See e.g. Texas Beef
Cattle Co. v. Green, 921 S.W.2d 203, 207 (Tex. 1996). This element for a malicious prosecution claim used to be
described as “damages conforming to the legal standards under Texas.” Martin v. Trevino, 578 S.W.2d 763, 766 (Tex.
App. 1978).

                                                       17
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 22 of 35 PageID #: 557



consumer claims against Blank, The Diamond Doctor, Diamonds Direct, and/or other Jewelers

Mutual insureds.” Dkt. 1 at ¶ 158(d). Since Hammervold was based in Illinois, the illicit

restrictions that the Defendants sought to coerce Hammervold into accepting were primarily

directed toward Hammervold’s conduct in Illinois. Dkt. 20, ¶ 9. Likewise, the illicit benefits

Defendants sought to obtain from Hammervold would not just be enjoyed in Texas, but anywhere

they could be subject to a lawsuit by a future claimant represented by Hammervold. Id. ¶¶ 5, 7.

Hammervold has also alleged an act in furtherance of the abuse of process occurred in Illinois.

See Dkt. 1, ¶¶ 135-136.

       Diamonds Direct is a North Carolina-based company, with locations in thirteen different

states. Dkt. 1 ¶ 39; Dkt. 20 ¶ 7. Diamonds Direct’s co-Defendants’ relationship with Hammervold

was also not limited to Texas. Jewelers Mutual is a Wisconsin-based insurance company that

operates nationwide, including in Illinois. See Dkt 1, ¶ 6. By August 2016, Hammervold was

pursuing diamond overgrading claims against Jewelers Mutual insureds in multiple states,

including in Illinois. Id. ¶ 96; Dkt. 20, ¶ 4. Diamond Doctor was a Texas-based jewelry retailer

and David Blank a Texas resident, but Diamond Doctor did business across the country, including

by shipping jewelry to customers located in various states. Dkt. 20, ¶ 5. Blank and Diamond

Doctor’s lawsuit against Hammervold was targeted to his conduct in Illinois. Id. ¶ 8. Blank and

Diamond Doctor characterized Hammervold’s actionable conduct at issue in their lawsuit as his

“willingness and availability to prosecute and acceptance of representation of parties in suits

against targeted jewelers is part of Manookian’s overall scheme to extort jewelers,” and rejected

the notion that their claims were based not communication or action Hammervold undertook

“regarding the over-grading of diamonds in the state court lawsuits against the Diamond Doctor”

(in Texas). See Dkt. 21-1 at 18.



                                               18
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 23 of 35 PageID #: 558



        While Jewelers’ Mutual and Diamond Doctor chose to file the underlying lawsuit against

Hammervold in federal court in Texas, the decision to file suit in that venue was incidental to the

Parties’ relationship because these Defendants could have sued Hammervold in a number of other

venues where personal jurisdiction could be established over Hammervold, including e.g., Illinois,

Tennessee, or Florida. The gravamen of Defendant’s claims against Hammervold arose under

federal substantive law (RICO), based on alleged federal and Tennessee law predicate offenses.

See Dkt. 9-7 at 26-31, ¶¶ 77-88.

        Illinois also has a stronger interest in its “special injury” rule being applied to its domicile’s

claims under the facts alleged by Hammervold than Texas does because the Illinois Supreme Court

has made a specific and policy-driven that the specific type of injury Hammervold suffered must

be considered a “special injury.” See Cult Awareness Network, 177 Ill. 2d at 279. Both Illinois

and Texas courts require showing of a “special injury” for malicious prosecution or abuse of

process claim because “[o]rdinary trouble and expense, as they arise from the ordinary forms of

legal controversy, should be endured by the law-abiding citizen as one of the inevitable burdens

which men must sustain under civil government.” Smith v. Michigan Buggy Co., 175 Ill. 619, 629

(1898); see Pitts & Collard v. Schechter, 369 S.W.3d 301 (Tex. App. 1st 2011) (citing Smith, 175

Ill. 619)(“These same considerations have been discussed by other state supreme courts adhering

to the special injury requirement.”). However, the Illinois Supreme Court has addressed the

specific type of injury Hammervold alleges and has made a clear policy choice that such an injury

is a “special injury” in this context. See Cult Awareness Network, 177 Ill. 2d at 279, see also infra

Section III(c).




                                                   19
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 24 of 35 PageID #: 559



       Based on the § 6 and § 145 Restatement factors, including those factors that are most

crucial to the “special injury” issue under Texas law, Illinois law should govern this element of

Hammervold’s claims.

           b. Alternatively, it is Premature to Conclusively Decide the Choice-of-Law Issue
              Against the Pleader at this Stage of the Case Before Any Discovery and
              Without Any Evidentiary Record.
       Even if this Court finds that Hammervold has not conclusively demonstrated that Illinois

law applies to the “special injury” element of his claims, this Court should nevertheless reserve its

final decision on the choice-of-law issue until an appropriate evidentiary record is presented,

because it is premature to determine this choice-of-law issue against the pleader at this time.

       The balancing of the restatement factors under the “most significant relationship” test

“under Texas law typically requires resolution of factual questions, making the analysis

inappropriate in the Rule 12(b)(6) context.” Janvey v. Proskauer Rose LLP, 2015 U.S. Dist. LEXIS

187809, *9-10 (N.D. Tex. Jun. 23, 2015) (declining to conduct a traditional choice of law analysis

at the motion to dismiss stage); see Floyd v. CIBC World Mkts., Inc., 426 B.R. 622, 641 (S.D. Tex.

2009) (Declining to apply Texas’ “most significant relationship” test at motion to dismiss stage

because it “lacks evidence at this stage of the proceedings to properly analyze all the Restatement

factors.”); Blanchard & Co., Inc. v. Contursi, 2000 U.S. Dist. LEXIS 6672, *14 (E.D. La. 2000)

(“The choice of law issue, which is inherently fact-based, is not appropriately determined on a

motion to dismiss.”). see also Leaf Trading Cards, LLC v. Upper Deck Co., 2020 U.S. Dist. LEXIS

27780, *5 (N.D. Tex. Feb. 19, 2020) ((“[A]t this time, the Court declines to dismiss the

counterclaims based on choice-of-law principles. The Court will determine the choice-of-law issue

based on the record at trial.”); Southern Audio Servs. v. Carbon Audio, LLC, 141 F. Supp. 3d 653,

662 n. 4 (M.D. La. 2015) (“In this case. . .the Court will defer its choice-of-law decision until the

parties present a factual record sufficient to permit this Court to undertake Louisiana's choice of

                                                 20
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 25 of 35 PageID #: 560



law analysis.”); Haynesville Shale Rentals, LLC v. Total Equip. & Serv., 2012 U.S. Dist. LEXIS

147297, *2-3 (S.D. Tex. Oct. 12, 2012) (“At this preliminary stage it seems appropriate to await

at least some factual development of the case before making choice-of-law determination”).

        Hammervold has not had a sufficient opportunity to conduct discovery and to present

evidence regarding some of the relevant § 6 and § 145 factors for the choice-of-law issue. As a

result, this Court should at least defer its determination of the choice-of-law issue until after the

Parties have had a fair opportunity to conduct discovery and to present the Court with an

appropriate evidentiary record and full briefing on the choice-of-law issues.

            c. Hammervold has Clearly Alleged Damages Cognizable as a “Special Injury”
               Under Illinois Law.
        Defendants have not challenged that Hammervold has pled damages cognizable as a

“special injury” under Illinois Law. See MTD at 19-22. Hammervold has plead a “special injury”

under Illinois law because he sufficiently alleged that the Defendants’ malicious prosecution of

Hammervold damaged his professional reputation in a manner that harmed his future job prospects

and the Defendants “conspired to use [the underlying] litigation ‘not to resolve any dispute

between the parties but to keep [Hammervold] from engaging in [his] business.” Compl., Dkt. 1

at ¶ 158(c),(d).

        Under Illinois law, “[w]hile loss of reputation alone is not considered a special damage,

loss of reputation that affects one's job prospects has been found to constitute special damages”

for both a malicious prosecution and an abuse of process claim. Rothman v. City of Chicago, 2003

U.S. Dist. LEXIS 8376, *17-18 (N.D. Ill. May 14, 2003). Here, Hammervold has specifically

alleged damage to his professional reputation “in a manner that harmed his future job prospects.”

Dkt. 1 at ¶ 158(c); see also ¶ 143.




                                                 21
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 26 of 35 PageID #: 561



       The Illinois Supreme Court has also recognized that damages constitute a “special injury”

when the defendants have used litigation not to resolve any good faith legal dispute, but to keep

the plaintiff from engaging in its business. Cult Awareness, 177 Ill. 2d at 284-285. In Cult

Awareness, a non-profit organization sued the Church of Scientology for malicious prosecution

and abuse of process because the Church of Scientology conspired to have seventeen of its

members file lawsuits against the non-profit across the country. Id. at 269-270. The plaintiff

alleged that the lawsuits were filed “to keep plaintiff from engaging in its business of disseminating

information regarding religious freedom.” Id. at 285. The court found that under these

circumstances, the injury alleged by the non-profit could not be deemed “ordinary.” Id. As in Cult

Awareness, Hammervold has alleged that these Defendants filed the underlying lawsuit “not to

resolve any legal dispute, but to keep [Hammervold] from engaging in his business.” Compl., Dkt.

1, ¶ 158(d). Here, Hammervold has alleged that the Defendants filed the lawsuit as a means to

prevent Hammervold from engaging in his business of representing consumer claimants against

jewelers. Specifically, Hammervold has alleged that Defendants filed and abused the process of

the lawsuit to attempt to disqualify Hammervold from representing claimants against Diamond

Doctor, to create a conflict of interest to prevent Hammervold from accepting additional

representation of claimants, and to attempt to coerce Hammervold into agreeing to an unlawful

“settlement” agreement to restrict his practice, so that he could not solicit or pursue representation

of claimants against the Defendants. Id. at ¶¶ 105, 109-111, 119, 123, 145-147, 158. As such,

Hammervold has plead damages cognizable under Illinois law as a “special injury.” Cult

Awareness, 177 Ill. 2d at 285.

           d. Even Under Texas Law, Hammervold has Pled a “Special Injury.”
       Hammervold has sufficiently alleged a “special injury” even under the more restrictive

Texas standard because Hammervold alleged that (1) in furtherance of the conspiracy to abuse

                                                 22
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 27 of 35 PageID #: 562



process, Defendants obtained an agreed injunction that applied against Hammervold; and (2)

Defendants’ abuse of process was directed towards interfering with his person and his property –

not obtaining money from him – and that Defendants succeeded in restricting Hammervold’s

ability to represent additional claimants against Blank and Diamond Doctor.

       To show special damages under Texas law, a plaintiff “must have suffered more than just

the ‘mere filing of a lawsuit’ or ‘ordinary losses incident to defending a civil suit, such as

inconvenience, embarrassment, discovery costs, and attorney's fees.’” Columbia Valley

Healthcare Sys., L.P. v. Pisharodi, 2020 Tex. App. LEXIS 806, *22-23 (Tex. App. 13th Jan. 30,

2020) (quoting Tex. Beef Cattle Co. v. Green, 921 S.W.2d 203, 207 (Tex. 1996). Instead, there

“must be some physical interference with a party’s person or property in the form of an arrest,

attachment, injunction, or sequestration.” Id. However, “once the special injury hurdle has been

cleared, that injury serves as a threshold for recovery of the full range of damages incurred as a

result of the malicious litigation.” Texas Beef Cattle Co., 921 S.W.2d at 209.

       Hammervold has pled a “special injury” because an agreed injunction that applied against

Hammervold was obtained in furtherance of the conspiracy to abuse process. Hammervold has

alleged that in connection with their settlement with Manookian, Defendants submitted an Agreed

Permanent Injunction that was entered by the Court. Dkt. 1 at ¶ 117-118. This injunction not only

applied to the parties who agreed to its entry, but also “those persons in active concert or

participation with [the Parties] who receive actual notice of this order by personal service or

otherwise.” Id. at 118. The Defendants were targeting Hammervold with this injunction because

they had alleged in the same lawsuit where the injunction was entered that Hammervold was part

of an “association in fact” with Manookian and they “function as a unit with a common

purpose….” Dkt. 9-7, p. 24, ¶ 72. The injunction was drafted to apply to Hammervold, without



                                                23
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 28 of 35 PageID #: 563



specifically naming Hammervold as a party to it, because the Defendants had requested

Manookian agree and/or facilitate Hammervold agreeing to the terms of the injunction, but

Hammervold would not agree. Compl. Dkt. 1, ¶ 116.

       Diamonds Direct claims that the injunction did not directly apply against Hammervold,

MTD at 23, ¶ 47, but Hammervold alleges otherwise. Compl. Dkt. 1, ¶ 116, 118. At this stage of

the case, the Court must accept Hammervold’s allegations as true and construe them in his favor.

In re Katrina Canal Breaches Litig., 495 F.3d at 205.

       The Defendants’ conspiracy to abuse process against Hammervold also caused him to

suffer “special damages” because the that abuse of process was directed towards interfering with

Hammervold’s person and property, and caused an actual interference with Hammervold’s

property because Defendants succeeded in restricting Hammervold’s ability to continue accepting

representation of claimants adverse to Diamond Doctor and Blank through conflict of interest

rules, akin to an effective injunction. Compl., Dkt. 1, at ¶ 158(b)(d); see ¶ 109-111, 116, 119, 122,

127, 145-147; see Pisharodi, 2020 Tex. App. LEXIS 806, *22-23 (restriction of medical admitting

privileges due to peer reviews defendant initiated was considered “interference with a property

right, akin to an injunction, and therefore satisfie[d] the special damages requirement.”). This

interference can be considered interference with a “property interest” because Hammervold had a

“property interest” in his unrestricted ability to practice law and undertake representation of

clients. Durham v. Supreme Court of Tennessee, 2007 U.S. Dist. LEXIS 23252, *12 (M.D. Tenn.

Jan. 29, 2007) (recognizing property interest in right to practice law under Tennessee law);

Greening v. Moran, 739 F. Supp. 1244, 1251 (C.D. Ill. 1990) (recognizing same under Illinois

law); see Pisharodi, 2020 Tex. App. LEXIS 806, *22-23.




                                                 24
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 29 of 35 PageID #: 564



          Hammervold has alleged damages cognizable as a “special injury,” even if Texas law

applies to this issue.

    IV.      Hammervold has Stated a Claim for Conspiracy Against Diamonds Direct.

          Hammervold has stated a claim for civil conspiracy against Diamonds Direct because

Hammervold has alleged that Diamonds Direct conspired with Blank and Diamond Doctor to

abuse process against him.

          “[T]o prevail on a civil conspiracy claim against a particular defendant, a plaintiff need

only prove that: (1) at least one named defendant committed a tortious act, and (2) the defendant

at issue conspired to commit that tort.” ChemTreat, Inc. v. Chemtech Chem. Servs., 2007 U.S. Dist.

LEXIS 90175, *17 (E.D. Tex. Dec. 6, 2007). The elements for civil conspiracy are “(1) two or

more persons; (2) an object to be accomplished; (3) a meeting of minds on the object or course of

action; (4) one or more unlawful, overt acts; and (5) damages as the proximate result.” Agar Corp.,

Inc. v. Electro Circuits Int'l, LLC, 580 S.W.3d 136, 141 (Tex. 2019).

          Diamonds Direct challenges Hammervold’s pleading of a conspiracy claim against it on

the basis that (a) Hammervold has not alleged enough details to show a “meeting of the minds at

the outset of the scheme that included Diamonds Direct”; and (b) Hammervold has not alleged an

“unlawful, overt act by any defendant.” MTD at 24 (emphasis in original). These arguments have

no merit.

             a. Hammervold has Sufficiently Alleged the “Meeting of the Minds” Element.
          To satisfy the “meeting of the minds” element of civil conspiracy, the plaintiff “must allege

that defendants had the 'specific intent to agree to accomplish an unlawful purpose or to accomplish

a lawful purpose by unlawful means.’” Samsung Elecs. Am., Inc. v. Chung, 2017 U.S. Dist. LEXIS

21700, *34 (N.D. Tex. Feb. 16, 2017). A plaintiff must plead facts and circumstantial evidence

that, when viewed through the lens most favorable to plaintiff, raises a reasonable inference that

                                                   25
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 30 of 35 PageID #: 565



the defendants agreed, expressly or tacitly, to accomplish the unlawful purpose, or to use unlawful

means to accomplish a lawful purpose. See Troice v. Proskauer Rose LLP, 2015 U.S. Dist. LEXIS

36672, *30 (N.D. Tex. Mar. 4, 2015), rev’d on other grounds by 816 F.3d 341 (5th Cir. 2016).

        Hammervold has alleged sufficient facts demonstrating a “meeting of the minds” between

Diamonds Direct and Diamond Doctor to accomplish an unlawful purpose: obtaining an unlawful

agreement with Hammervold prohibiting Hammervold from soliciting for or representing any

future claimants against Diamond Doctor and Diamonds Direct. Compl., Dkt. 1, ¶¶ 84, 105.

        Diamonds Direct argues that Hammervold’s allegations are insufficient to satisfy the

“meeting of the minds” element because Hammervold does not allege “what the object of that plan

might have been.” MTD at 24-25. Diamonds Direct is simply wrong about this. Regarding the

object of the conspiracy, Hammervold specifically alleges that “Diamonds Direct and Diamond

Doctor agreed and conspired to use the federal lawsuit as leverage to intimidate Hammervold into

agreeing not to solicit or pursue any future claims against either Diamonds Direct and Diamond

Doctor.” Compl., Dkt. 1, ¶ 105; see also ¶ 109. Hammervold further alleges that Diamonds Direct

“discussed ways that Blank could seal-off Hammervold from representing claimants in future

suits” and that Diamonds Direct entered into an explicit agreement with Diamond Doctor

sometime in October or November 2016 providing that Diamond Doctor indemnify Diamonds

Direct from future claims by Hammervold and/or his clients.8 Hammervold also alleged that

Diamonds Direct had previously used charitably grey-area tactics by retaining Cummings

Manookian, for an amount far in excess of the market price of legal services “primarily to ‘conflict-

out’ Cummings Manookian from soliciting or representing clients against Diamonds Direct.” Id.



8
 In the MTD, Diamonds Direct’s attorney acknowledges that Diamonds Direct required Diamond Doctor to indemnify
Diamonds Direct in connection with the acquisition, see MTD at p. 10, n. 15, but makes unsupported representations
about the limited scope and supposedly innocent reasons for this agreement.

                                                       26
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 31 of 35 PageID #: 566



at ¶¶ 44-45. Before this Fall 2016 agreement, Diamond Doctor demanded that Hammervold limit

his practice to no longer pursue claims against just Diamond Doctor, but after this Fall 2016

agreement Diamond Doctor also began to demand that Hammervold limit his practice to no longer

pursue claims against Diamond Doctor and Diamonds Direct. Compare Dkt. 1, ¶ 92 with ¶¶ 111,

123.

       Diamonds Direct repeatedly complains that many of Hammervold’s allegations regarding

its involvement in the conspiracy to abuse process are described as based on “information and

belief,” MTD at 7-11, 24, but the Fifth Circuit has repeatedly recognized that “‘information and

belief pleadings are generally deemed permissible under the Federal Rules, especially in cases in

which the information is more accessible to the defendant.” Johnson v. Johnson, 385 F.3d 503,

531, n. 19 (5th Cir. 2004); see Innova Hosp. San Antonio, L.P. v. Blue Cross & Blue Shield of Ga.,

Inc., 892 F.3d 719, 730 (5th Cir. 2018).

       Diamonds Direct also supports its argument with out-of-context quotes from several cases

suggesting that a plaintiff must allege such granular details about a conspiracy that the complaint

identify “who was involved,” “precisely what the interaction was,” and the “specific time or place

in which any meeting of the minds took place.” MTD at 24. If such a heightened pleading standard

were required (it isn’t), a plaintiff could never plead the “meeting of the minds” element of

conspiracy without the benefit of discovery. In Berry v. Indianapolis Life Ins., the plaintiff’s

allegations regarding the alleged conspiracy to defraud were entirely conclusory. 608 F. Supp. 2d

785, 793-794 (N.D. Tex. 2009). The court noted that “[t]he only remotely specific allegation of an

agreement between American General and any other Defendant is the allegation that ‘Consultant

Defendants [. . .] proceeded to work together with the Insurance Defendants to further develop and

market this purported 412(i) arrangement.’” Id. at 794. The language quoted from Berry in



                                                27
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 32 of 35 PageID #: 567



Diamonds Direct’s motion to dismiss was a prescriptive holding about specific details that must

be included in any pleading of a conspiracy claim, but rather, the court’s attempt to make sense of

the plaintiff’s ambiguous allegation that the alleged co-conspirators “work[ed] together”:

       This allegation is insufficient to support a conspiracy between American General
       and Consultant Defendants, as it fails to specify who was involved, precisely what
       the interaction was or what actions were decided upon, or when any meeting of the
       minds occurred between those parties or provide factual background to allow an
       understanding of how ‘working together’ is equivalent to a conspiracy to defraud.
       Id. at 794 (emphasis added).

Since that plaintiff’s one specific allegation was too ambiguous for the court to understand how it

could equate to a conspiracy, the court found there was “no factual support for the element that

American General had a meeting of the minds with any other Defendant to do anything in

furtherance of committing fraud.” Id. at 795. Diamonds Direct’s quotation of Patel v. Pac Life Ins.

for the ostensible principle that a plaintiff must identify the “‘specific time [and] place in which

any meeting of the minds’ took place” is equally misleading. MTD at 24. In Patel, the plaintiff’s

vaguely alleged that the defendants conspired “in the late 1990s.” 2009 U.S. Dist. LEXIS 44105,

*51 (N.D. Tex. 2009). The court observed, regarding this allegation, that “[a] period of several

years is not definitive enough in the context of the conspiracy claim as alleged to put any defendant

on sufficient notice to be able to defend.” Id.

       Here, Hammervold has alleged that Diamonds Direct and Diamond Doctor began

conspiring regarding how to “seal off” Hammervold sometime between February 2016 and May

2016, and culminated an agreement to abuse process against Hammervold sometime in October or

November 2016 in connection with Diamonds Direct’s acquisition of Diamond Doctor. Compl.,

Dkt. 1, ¶¶ 75, 82, 84, 105. In contrast to Patel, Hammervold has provided the Defendants sufficient

notice of the nature and timeframe of the conspiracy. C.f. 2009 U.S. Dist. LEXIS 44105, *51.




                                                  28
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 33 of 35 PageID #: 568



          Diamonds Direct also argues that Hammervold has not sufficiently plead the “meeting

of the minds” as to Diamonds Direct because Diamonds Direct was not involved in certain portions

of the conspiracy, including its “genesis.” MTD at 24. This argument fails as a matter of law

because “it is axiomatic that it is not necessary for each conspirator to have entered into the

unlawful agreement at its inception.” United States v. Ashley, 555 F.2d 462, 467 (5th Cir. 1977).

“[A] changing cast of characters does nothing to lessen the fact of one conspiracy. Once the

existence of a common scheme of conspiracy is shown, slight evidence is all that is required to

connect a particular defendant with the conspiracy.” Id.

            b. Hammervold has Sufficiently Alleged the “Overt Act” Element.
        Diamonds Direct argues that Hammervold has not alleged an “unlawful overt act” because

Hammervold has not identified an illegal act by any of the Defendants9 in furtherance of the

conspiracy. MTD at 25-26. This argument clearly fails because (1) the “unlawful overt act”

element is satisfied by Hammervold’s successful pleading of the underlying abuse of process

intentional tort; and (2) even if a criminal act by a conspirator was required to state a claim for a

conspiracy to commit an intentional tort (it isn’t), Hammervold has alleged sufficient facts to show

that Diamond Doctor violated § 18 U.S.C. § 1512(b)(1) in furtherance of the conspiracy.

        The conduct constituting the underlying abuse of process tort satisfies the “unlawful overt

act” element of civil conspiracy. Conspiracy is a derivative tort. Parsons v. Deutsche Bank Nat'l

Trust Co., 2019 U.S. Dist. LEXIS 19978, *17 (N.D. Tex. Jan. 22, 2019). The “overt act in

furtherance of the conspiracy” element overlaps with the requirement to plead the underlying tort.

See Id.; Davis—Lynch, Inc. v. Moreno, 667 F.3d 539, 553 (5th Cir. 2012) (“To establish the

required ‘overt act,’ a plaintiff must show that the defendant committed an act that, if done alone,


9
 Only one or more conspirator need undertake an overt act in furtherance of the conspiracy. See United States v.
Chagra, 638 F. Supp. 1389, 1409 (W.D. Tex. 1986).

                                                      29
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 34 of 35 PageID #: 569



would give rise to a cause of action.”). One conspirator’s commission of the intentional tort that

was the object of the conspiracy is sufficient to satisfy the “overt act” element required for a

conspiracy. See Parsons, 2019 U.S. Dist. LEXIS 19978, *17; Martin v. Tex. Dep't of Protective &

Regulatory Servs., 405 F. Supp. 2d 775, 799 (S.D. Tex. 2005); c.f. Bradley v. Phillips Petroleum

Co., 527 F. Supp. 2d 625, 657-658 (S.D. Tex. 2007) (where plaintiff fails to state underlying

intentional tort, conspiracy claim also fails for lack of “unlawful overt act” requirement.”).

          Even if a plaintiff had to show that a conspirator committed a criminal offense in order to

establish the “overt act” element of a civil conspiracy to commit an intentional tort (this is not

required), Hammervold’s Complaint has still done so. Hammervold alleges that Randy Johnston,

as an agent of Diamond Doctor, threatened Hammervold and offered inducements, including

indirect payments, to Hammervold based on Hammervold’s willingness to provide false testimony

against Manookian. Compl., Dkt. 1, ¶¶ 110-112. This alleged conduct constitutes witness

tampering punishable under 18 U.S.C. § 1512(b)(1) because Mr. Johnston attempted to “use

intimidation,” “threated,” or “corruptly persuade[]” Hammervold to influence his testimony in an

official proceeding.

                                           CONCLUSION

          For the foregoing reasons, Defendant Diamonds Direct’s Motion to Dismiss should be

denied.

                                               RESPECTFULLY SUBMITTED,

                                               s/Mark Hammervold
                                               Mark Hammervold, IL #6320744
                                               155 S. Lawndale Ave.
                                               Elmhurst, IL 60126
                                               (T) 405.509.0372
                                               (F) 615.928.2264
                                               mark@hammervoldlaw.com



                                                  30
Case 4:20-cv-00165-ALM Document 22 Filed 06/01/20 Page 35 of 35 PageID #: 570



                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on June 1, 2020, a true and correct copy of the

foregoing filing was served upon all counsel of record via the Court’s ECF system.

                                                       /s/ Mark Hammervold




                                              31
